Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2017/034356 A1; Published 03/02/2017; hereinafter, to simplify the rejection, all paragraph and figure references used in the rejection are taken from US equivalent application Park et al. (US 2018/0219133 A1). 
Regarding Claim 11, Park (Fig. 7-10) discloses a semiconductor device comprising: 
a semiconductor structure (120) including a first conductive semiconductor layer (122), a second conductive semiconductor layer (126), an active layer (124) disposed between the first conductive semiconductor layer (122) and the second conductive semiconductor layer (126), and 
a plurality of recesses (128) disposed up to a partial region of the first conductive semiconductor layer (122) through the second conductive semiconductor layer (126) and the active layer (124); 

a second electrode (146) electrically connected to the second conductive semiconductor layer (126); 
a first conductive layer (165) electrically connected to the plurality of first electrodes (142); 
a second conductive layer (150) electrically connected to the second electrode (146) [0169]; and 
an electrode pad (166) electrically connected to the second conductive layer (150), wherein
the electrode pad (166) includes a first electrode pad (166).
an area ratio of the electrode pad (166) and the second conductive layer (150) (Fig. 7-10)
In the current embodiment Park does not explicitly disclose the electrode pad includes a first electrode pad and a second electrode pad which are spaced apart from each other, and an area ratio of the electrode pad and the second conductive layer ranges from 1:20 to 1:27.
However, in different embodiment Park (Fig. 20A, B)) discloses the electrode pad includes a first electrode pad (166 top) and a second electrode pad (166 bottom) which are spaced apart from each other (Fig. 16, 20A) for increasing contact area and current spread between electrode pad and capping layer (second conductive layer) and further discloses different area ratio between electrode pad (166) and the second conductive layer (150) (Fig. 20B) in order to improve a reflecting function of reflecting light 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that the electrode pad includes a first electrode pad and a second electrode pad which are spaced apart from each other increasing contact area and current spread between electrode pad and capping layer (second conductive layer) and an area ratio of the electrode pad and the second conductive layer ranges from 1:20 to 1:27 in order to improve  thermal and electrical reliabilities of the reflective layer and the second electrode  and improve reflecting function of reflecting light transmitted through a partial region of the first insulation layer and emitted toward a substrate and light emitted through a portion between the first insulation layer and the second electrode and emitted toward the substrate upward [0170] and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).




 
Regarding Claim 12, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein an area ratio of the electrode pad (166) and the plurality of first electrodes (142) 
Park (Fig. 7-10, 20) does not explicitly disclose that an area ratio of the electrode pad and the plurality of first electrodes ranges from 1:1.2 to 1:2.1.
However, Park in different embodiments further discloses various ratios between areas of the electrode pad (166) and the plurality of first electrodes (142) (Fig. 8, 11, 16, 20) by varying width of first electrodes for increasing and optimize light emission area W2 [0213] and having preferred separation distance (D4) between first electrode and first insulation layer improving gap-fill characteristic of the second insulation layer [0157] (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the electrode pad and the plurality of first electrodes ranges from 1:1.2 to 1:2.1 to increase and optimize light emission area W2 [0213] and having preferred separation distance (D4) between first electrode and first insulation layer improving gap-fill characteristic of the second insulation layer [0157] (Fig. 8) and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 13, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 1, wherein an area ratio of the plurality of first electrodes (142) and the semiconductor structure (120).
Park (Fig. 7-10, 20) does not explicitly disclose an area ratio of the plurality of first electrodes and the semiconductor structure ranges from 1:9 to 1:12.
However, Park in different embodiments discloses various ratios between areas of the plurality of first electrodes (142) and the semiconductor structure (120) (Fig. 8, 11, 16, 20) by varying width of first electrodes for increasing and optimize light emission area W2 [0213] and having preferred separation distance (D4) between first electrode and first insulation layer improving gap-fill characteristic of the second insulation layer [0157] (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the plurality of first electrodes and the semiconductor structure ranges from 1:9 to 1:12 to increase and optimize light emission area W2 [0213] and having preferred separation distance (D4) between first electrode and first insulation layer improving gap-fill characteristic of the second insulation layer [0157] (Fig. 8) and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 14, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein an area ratio of the second electrode (146) and the semiconductor structure (120).
Park does not explicitly disclose an area ratio of the second electrode and the semiconductor structure ranges from 1:1.1 to 1:2.
However, Park in different embodiments discloses various ratios between areas of the second electrode (146) and the semiconductor structure (120) (Fig. 9, 20) by varying width of first electrodes for increasing and optimize light emission area W2 [0213] and having preferred separation distance (D4) between first electrode and first insulation layer improving gap-fill characteristic of the second insulation layer [0157] (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the second electrode and the semiconductor structure ranges from 1:1.1 to 1:2 to increase operating voltage of the device [0161 -0166] and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 15, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, comprising a conductive substrate (170) disposed under the second conductive layer (150) and a bonding layer (160) disposed between the second conductive layer (150) and the conductive substrate (170) [0178-180].

Regarding Claim 16, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 15, wherein an area ratio of the conductive substrate (170) and the semiconductor structure (120).
Park does not explicitly disclose an area ratio of the conductive substrate and the semiconductor structure ranges from 1:0.3 to 1:0.6.
However, Park in different embodiments discloses various ratios between areas of the conductive substrate (170) and the semiconductor structure (120) ranges from (Fig. 11-20) by varying width and number of recesses for increasing light emitted toward the substrate and light extraction efficiency. 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the conductive substrate and the semiconductor structure ranges from 1:0.3 to 1:0.6 to for increase light emitted toward the substrate and light extraction efficiency of the device and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).




Regarding Claim 17, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 15, wherein an area ratio of the conductive substrate (170) and the electrode pad (166).
Park does not explicitly disclose the conductive substrate and the electrode pad  ranges from 1:0.015 to 1:0.04.
However, Park in different embodiments discloses various ratios between areas of the conductive substrate (170) and the electrode pad (166) (Fig. 11-20) could be achieved by varying area of electrode pad for increasing contact area and current spread between electrode pad and capping layer (second conductive layer) and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the conductive substrate and the semiconductor structure ranges from 1:0.3 to 1:0.6 to for increasing contact area and current spread between electrode pad and capping layer (second conductive layer)  and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 18, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, comprising 

a second insulating layer (132) disposed between the first conductive layer (165) and the second conductive layer (150), 

Regarding Claim 19, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein a diameter of the recess (128) ranges (See diameter of recess “S2” in Fig. 9; 3-30μm) [0161]. 
Park does not explicitly disclose a diameter of the recess ranges from 25 μm to 55 μm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that a diameter of the recess ranges from 25 μm to 55 μm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 20, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 19, wherein the number of the plurality of recesses (128). 
Park further discloses adjusted number of recess in order to adjust number between recesses and optimize an optical output [0217-0221]

However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that the number of the plurality of recesses is greater than 79 and smaller than 137 in order to optimize an optical output [0217-0221] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 21, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein an average of the number of the plurality of recesses (128).
Park further discloses adjusted number of recess to adjust number between recesses and optimize an optical output [0217-0221]
Park does not explicitly disclose an average of the number of the plurality of recesses ranges from 8 to 13 per 100 μm2.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an average of the number of the plurality of recesses ranges from 8 to 13 per 100 μm2 in order to optimize an optical output [0217-0221] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 22, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein 
the semiconductor structure (120) further includes a trench disposed along a side surface of the semiconductor structure and surrounding the plurality of recesses.
Park in the current embodiment Park does not explicitly disclose a trench disposed along a side surface of the semiconductor structure and surrounding the plurality of recesses.
However, in a different embodiment Park (Fig. 19) discloses a trench (129) disposed along a side surface of the semiconductor structure (120) and surrounding the plurality of recesses (128) for forming side reflective part inside the trench recess and have light to be effectively reflected upward [0238-0241].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that a trench disposed along a side surface of the semiconductor structure and surrounding the plurality of recesses in order to form side reflective part inside the trench recess and have light to be effectively reflected upward [0238-0241].

Regarding Claim 23, Park (Fig. 7-10, 19, 20) discloses the semiconductor device of claim 22, wherein 
the trench (129) continuously extends along an outer side surface of the semiconductor structure (120) (Fig. 19).

Regarding Claim 24, Park (Fig. 7-10, 19, 20) discloses the semiconductor device of claim 23, wherein an area ratio of the semiconductor structure (120) and the trench (120) ranges from 1:0.01 to 1:0.03.
Park does not explicitly disclose an area ratio of the semiconductor structure (120) and the trench (120) ranges from 1:0.01 to 1:0.03.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that an area ratio of the semiconductor structure and the trench ranges from 1:0.01 to 1:0.03 in order to effectively reflected upward [0238-0241] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 25, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein an area ratio of the semiconductor structure (120) and the electrode pad (166).
Park does not explicitly disclose an area ratio of the semiconductor structure and the electrode pad ranges from 1:0.02 to 1:0.06.
However, Park in different embodiments discloses various ratios between areas of the semiconductor structure (120) and the electrode pad (166) (Fig. 11-20) could be achieved by varying area of electrode pad for increasing contact area and current spread between electrode pad and capping layer (second conductive layer)  and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 26, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein the active layer (124) generates light in an ultraviolet wavelength range [0140],

Regarding Claim 27, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 18, wherein an end of the second conductive layer (150) is disposed to be spaced apart from a side surface of the semiconductor device (120) and is covered by the second insulating layer (132) (Fig. 7-9).


Regarding Claim 28, Park (Fig. 7-10, 20) discloses the semiconductor device of claim 11, wherein the first conductive semiconductor layer (122, AlGaN [0149]), the second conductive semiconductor layer (126 AlGaN [00154]), and the active layer (124 MQD including Al [0153]) include aluminum.

Regarding Claim 29, Park discloses the semiconductor device of claim 28, wherein aluminum compositions of the first conductive semiconductor layer (122,  Inx1Aly1Gal-x1-y1N(0≤x1≤1, 0≤y1 ≤1, 0≤x1+y1≤1) [0149] and the second conductive semiconductor layer (126,  Inx5Aly2Gal-x5-y2N (0≤x5≤1, 0≤y2≤1, 0≤x5+y2≤1) [0154] and further discloses varying Al concentration in the first conductive semiconductor layer.
Park does not explicitly disclose that aluminum compositions are different.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Park such that aluminum compositions for the first conductive semiconductor and the second conductive semiconductor layer are set differently since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 30, Park discloses the semiconductor device of claim 11, wherein the first electrode (142) and the second electrode (146) include ohmic electrodes. [0144]








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891